Title: From Thomas Jefferson to William C. C. Claiborne, 17 July 1803
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            
              Dear Sir
            
            Washington July 17. 1803.
          
          Before you recieve this you will have heard thro’ the channel of the public papers of the cession of Louisiana by France to the US. the terms & extent of that cession, as stated in the National Intelligencer, are accurate. in order to obtain a ratification in time I have found it necessary to convene Congress on the 17th. of October. before that time it will be necessary for me to procure for them all the information necessary to enable them to take understandingly the best measures for incorporating that country with the Union, & for it’s happy government. for this purpose I have sent a set of queries, of which the inclosed is a copy, to mr Daniel Clarke of New Orleans to obtain & forward answers before the meeting of Congress. my object in inclosing them to you, is to engage you to select such of them as may lay within the compass of your enquiry, and to obtain for me any information on them which you may be able to obtain. no doubt, many of them may be within the knowledge of some persons within your acquaintance, and statements on any parts of them will be acceptable. I consider the acquisition of this country as one of the most fortunate events which have taken place since the establishment of our independence, & the more fortunate as it has not been obtained by war & force, but by the lawful & voluntary cession of the proprietor, a title which nothing can hereafter bring into question. it secures to an incalculable distance of time the tranquility, security & prosperity of all the Western country.   I set out on the 19th. for Monticello, to be here again on the 25th. of October. accept my friendly salutations, and assurances of great esteem & respect.
          
            
              Th: Jefferson
            
          
         